Citation Nr: 1317363	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-15 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for erectile dysfunction. 

2. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 

3. Entitlement to higher evaluations for severe proliferative diabetic retinopathy with macular degeneration and cataract of the left eye and aphakia with intraocular lens implant of the right eye, evaluated as 60 percent disabling prior to October 6, 2009; 70 percent disabling from October 6, 2009, to March 24, 2011; 90 percent disabling from March 25, 2011, to July 9, 2012; and 100 percent disabling thereafter. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran service on active duty from January 1954 to January 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted a notice of disagreement in September 2008; a statement of the case was issued in October 2008; supplemental statements of the case were issued in March 2010 and October 2011; and a substantive appeal was timely received in October 2011.  

With respect to diabetic retinopathy, the July 2008 rating decision granted a 60 percent evaluation from February 21, 2008; a March 2010 rating decision granted a 70 percent evaluation from October 6, 2009; a December 2011 rating decision granted a 90 percent evaluation effective March 25, 2011; and finally, a February 2013 rating decision granted a 100 percent evaluation, effective July 10, 2012.  Since these increases did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

The claims were previously before the Board in June 2012, at which time they were remanded for further development. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to higher evaluations for severe proliferative diabetic retinopathy with macular degeneration and cataract of the left eye and aphakia with intraocular lens implant of the right eye, evaluated as 60 percent disabling prior to October 6, 2009; 70 percent disabling from October 6, 2009, to March 24, 2011; 90 percent disabling from March 25, 2011, to July 9, 2012; and 100 percent disabling thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's service-connected erectile dysfunction is not shown to include deformity of the penis with loss of erectile power. 

2. The Veteran's service-connected diabetes mellitus is controlled by insulin and a restricted diet, but not physician-prescribed regulation of activities.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2012). 

2. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in March 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him how disability ratings and effective dates would be assigned. See Dingess, supra.  Thus, no further development is required regarding the duty to notify.

With respect to the claim for erectile dysfunction, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional notice is required prior to the transfer and certification of the case to the Board, and there has been compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to this claim.  

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In this case, the information and evidence that has been associated with the claims file includes the Veteran's post-service VA treatment records and his written assertions.  With respect to private treatment records, the RO requested private treatment records from the Conway Medical Center in January 2013; a February 2013 response from the Conway Medical Center indicated that there were no available records of treatment for the dates requested; the Veteran was so informed by way of a February 2013 supplemental statement of the case.  In addition, the Veteran was afforded VA examinations to address the manifestations and severity of his diabetes mellitus and erectile dysfunction, and an opinion was obtained on the question of regulation of activities.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10 (2012).

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 (2012). Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found.

Initial Compensable Rating for Erectile Dysfunction

The Veteran was initially granted service connection for erectile dysfunction in a July 2008 rating decision.  A noncompensable evaluation was assigned, effective April 3, 2008.  This decision also granted the Veteran special monthly compensation based on loss of use of a creative organ, also effective April 2, 2008.

The Veteran asserts that he is entitled to a compensable rating for his service-connected erectile dysfunction.  The RO has rated the Veteran's service-connected erectile dysfunction under Diagnostic Code 7522. 38 C.F.R. § 4.115b (2012).  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power. 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2012).  In every instance where the Rating Schedule does not provide a compensable percentage rating for a Diagnostic Code, a 0 percent rating is assigned when the requirements for a compensable rating of a diagnostic code are not shown. 38 C.F.R. §§ 4.21 (2012). 

In the instant case, it is undisputed that the Veteran has loss of erectile power.  On VA examination in April 2008, the Veteran reported that he was unable to achieve an erection and/or have intercourse. What remains to be determined is whether the Veteran also has a penile deformity. 

Upon VA genitourinary examination in April 2008, physical examination revealed no masses or hernias, normal meatus, and descended testicles with some fullness in the right.  No deformities were noted.  

VA diabetes examination in March 2010 revealed no masses or hernia, normal meatus, and descended testicles.  The exam was without testicular atrophy.  The Veteran reported that he had decreased frequency of erections; he did not use any erectile dysfunction medications. 

A July 2012 VA examination expressly noted that the Veteran's penis was normal, with the exception of a large right hydrocele and hypogonadism, both of which the examiner stated were "unrelated" to the erectile dysfunction.  

Based on the objective evidence outlined above, as there is an absence of objective medical evidence of any penile deformity, the Board finds that a compensable rating is not warranted for erectile dysfunction under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a 0 percent rating is proper. 38 C.F.R. § 4.31 (2012). 

The Board acknowledges the Veteran's contention that he is entitled to a higher rating based on his symptoms (although he has never asserted that his erectile dysfunction is manifested by deformity).  While the Veteran is competent to report his erectile dysfunction symptomatology and the Board finds his statements to be credible, the Board places greater weight of probative value on the reports of the multiple VA examinations, which show consistent findings of a normal penis on examination. See Masors v. Derwinski, 2 Vet. App. 181 (1992) (finding that the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether a compensable rating is warranted under any alternative Diagnostic Codes.  In this case, removal of the glans, removal of the testes, or removal of half or more of the penis is not shown. 38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7524 (2012).  Hence, a compensable rating under alternative provisions is not warranted. 

The Board has considered whether staged ratings are appropriate. See Fenderson and Hart, both supra.12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that symptoms of the Veteran's erectile dysfunction have not undergone any significant increase or decrease so as to warrant a compensable rating at any time during the appeal period. Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's erectile dysfunction has been evaluated under the applicable criteria that specifically contemplate the level of occupational impairment caused by that disability.  Hence, the rating criteria reasonably describe the Veteran's disability.  It is also notable that special monthly compensation for loss of use of a creative organ was granted by the July 2008 rating decision.  This benefit was granted to compensate the Veteran for erectile dysfunction.  The Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell, supra. 

The Board also notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) from November 10, 2008, to March 25, 2011.  Since March 25, 2011, he has had a schedular combined 100 percent rating for his service-connected disabilities.  Hence, the matter of entitlement to a TDIU rating is moot. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a compensable rating for erectile dysfunction, the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012).  The benefit sought on appeal is denied.

2. Entitlement to a evaluation in excess of 20 percent for diabetes mellitus

The Veteran was initially granted service connection for diabetes mellitus in a February 2005 rating decision.  A 20 percent evaluation was assigned effective October 27, 2003.  The Veteran submitted a claim for an increased rating in February 2008.  The July 2008 rating decision, which is the subject of the current appeal, continued the 20 percent evaluation.  

The Veteran asserts that a higher rating for diabetes is warranted because he takes insulin, follows a restricted diet, and his activities are "completely" restricted (e.g., he is "unable to exercise or do anything on a regular basis"). See February 2008, Increased Rating Claim; see also September 2008 Notice of Disagreement. 

The Veteran's service-connected diabetes mellitus is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

Under Diagnostic Code 7913, a 40 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In this case, the Veteran's diabetic complications have been separately rated.  Indeed, the RO has established, separate from service connection for diabetes, service connection for proliferative diabetic retinopathy with macular degeneration and cataract, left eye, and aphakia with intraocular lens implant right eye (currently on appeal); peripheral neuropathy of the right and left lower extremities; and erectile dysfunction (currently on appeal).  As the Veteran currently receives separate ratings for these diabetic complications, the symptoms related to those disabilities cannot be considered in evaluating his level of disability due to diabetes mellitus. 38 C.F.R. § 4.14 (2012) (the evaluation of the same manifestation under different diagnoses are to be avoided). 

The Court has held that in order for a Veteran to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities. Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating. Id. 

An April 2008 VA diabetes examination noted that the Veteran received oral medications for control of his diabetes; he did not take insulin.  He had not been hospitalized for hypoglycemia or ketoacidosis.  He reported hypoglycemic episodes once per month requiring sugar or a snack.  He stated that he stayed active in his life by gardening and working a workshop.  

VA treatment records dated throughout 2007 and 20011 reflect continued treatment for diabetes mellitus.  Treatment records dated in 2008 showed that the oral medications were no longer working to control the diabetes; he was place on insulin in July 2009.  He continued to deny any episodes of hypoglycemia.  He denied being on any formal exercise program, although he did engage in gardening and walking. See, e.g., July 2009 VA Outpatient Treatment Records.  He also reported non-compliance/difficulties adhering to his diabetic diet. 

A March 2010 VA examination indicated that the Veteran received oral medications and insulin for control of his diabetes; he denied any hypoglycemia, ketoacidosis, or diabetic-related hospitalizations.  He also denied any activity restrictions due to his diabetes.  He reported seeing his diabetic care provider annually.  He also stated that he watched his diet and avoided sweets.  

A July 2012 VA examination indicated that the Veteran's diabetes was managed by a restricted diet, oral agents, and insulin.  The VA examiner expressly stated that no regulation of activities was required.  The Veteran reported that he visited his diabetic care provider less than 2 times per month, and that there had been no hospitalizations for ketoacidosis or hypoglycemic reactions.  Diabetic complications included peripheral neuropathy (service-connected), diabetic retinopathy (service-connected), and erectile dysfunction.  No other complications were noted.  With respect to whether the Veteran's diagnosed hypertension and renal/kidney issues (diagnosed as minimal reduction of renal function) were related to the service-connected diabetes, the VA examiner concluded that both conditions were due to age and were not complications due to diabetes.  

As noted previously, to warrant an evaluation in excess of 20 percent for diabetes mellitus, the medical evidence must show that the Veteran is treated with insulin, has a restricted diet, and that his activities are regulated.  The aforementioned medical evidence confirms that the Veteran is treated with oral medications, insulin and has a restricted diet.  However, it does not show that his activities are regulated as contemplated by the regulation or that he has suffered episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits with a diabetic care provider twice a month.  Moreover, as to any diabetic complications that may be rated separately (other than the already service-connected peripheral neuropathy, erectile dysfunction, and diabetic retinopathy), the medical evidence shows that the Veteran's hypertension and renal problems are complications of age, not diabetes; as such, separate disability ratings for these disorders are not warranted pursuant to Diagnostic Code 7913, Note (1). See July 2012 VA Examinations. 

The Veteran also submitted multiple written statements discussing the severity of his service-connected diabetes mellitus.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased diabetes mellitus symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  Indeed, while he asserts that his diabetes mellitus is debilitating and precludes activity (regulation of activity), the opposite is shown by both the record and multiple VA examinations.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased diabetes mellitus symptoms to lack credibility as well as probative weight. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, evidence of increased diabetes mellitus symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for diabetes mellitus must be denied.  The Board has considered additional staged ratings, Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. Gilbert, supra. 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer, supra. 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun, supra. 

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Indeed, the Veteran's diabetes has been shown to require oral agents, a restricted diet, and insulin, but no regulations of activities.  This symptomatology falls squarely within the rating criteria required for a 20 percent evaluation under Diagnostic Code 7913.  His disability picture is thus contemplated by the Rating Schedule, and the assigned scheduler evaluation is adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, the Board again notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU) from November 10, 2008, to March 25, 2011.  Since March 25, 2011, he has had a schedular combined 100 percent rating for his service-connected disabilities.  Hence, the matter of entitlement to a TDIU rating is moot. See Rice, supra. 



ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.



REMAND

Eye Claim 

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain clarification/interpretation of a medical findings (specifically, visual acuity and vision field findings) outlined below. 

The Veteran seeks higher ratings for his service connected right and left eye disability.  He specifically contends that his eyesight has deteriorated to the point where he can no longer drive or read normal text; he also reports that he is legally blind in the left eye, with severely reduced remaining vision in the right eye.  He states that he continues to experience severe visual impairment despite multiple laser treatments and cataract surgery in the right eye.  He maintains that such chronic and progressive symptomatology has consistently warranted disability ratings in excess of those assigned. 

By way of history, the RO granted service connection for severe proliferative diabetic retinopathy with macular degeneration and cataracts in both eye in April 2005; a 40 percent evaluation, effective October 2003, was assigned under Diagnostic Code (DC) 6069.  The RO also granted special month compensation based on loss of use of one eye having only light perception.  

The Veteran submitted his claim for an increased rating in February 2008; in a July 2008 rating decision (the subject of the current appeal), the RO granted a 60 percent evaluation for the eye disability, effective February 21, 2008, under Diagnostic Code 6069.  The Veteran appealed that determination.  

In a March 2010 rating decision, the RO increased the evaluation for the eye disability to 70 percent, effective October 6, 2009, under Diagnostic Code 6068. But see, AB v. Brown, supra.  

In a December 2011 rating decision, the RO granted an increased evaluation of 90 percent for the eye disability, effective March 25, 2011, under Diagnostic Code 6066.  

In a February 2013 rating decision, the RO granted an increased evaluation of 100 percent, effective July 10, 2012, under Diagnostic Code 6066-6080.  This rating decision also granted special monthly compensation based on being housebound. 

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria. See 73 Fed. Reg. 66543 -66554 (November 10, 2008).

As noted above, throughout the pendency of the appeal, the Veteran's bilateral eye disorder has been variously rated as 60 percent, 70 percent, and 90 percent disabling under Diagnostic Codes 6069, 6068, and 6066, respectively, several of 19 rating codes governing impairment of central visual acuity. See C.F.R. § 4.84a, DCs 6061-6079.  Parenthetically, the Board observes that these codes function in tandem by providing progressively higher ratings to compensate rising levels of visual impairment. 38 C.F.R. § 4.84a, DCs 6061 to 6079.  

Most recently, the Veteran's eye disability has been rated as 100 percent disabling pursuant to DC 6066-6080, which appears to contemplate not only visual acuity, but also visual field defects. 38 C.F.R. § 4.84a, DC 6080; see also February 2013 VA Examination.  In this regard, as discussed in further detail below, recent clinical findings reveal a bilateral loss of field vision in conjunction with his diabetic retinopathy, diabetic macular edema, and diabetic-induced cataract (pre-operative left eye, post-operative right eye).  Moreover, the Board notes that the retinopathy itself is ratable by analogy under the diagnostic code pertaining to retinitis (DC 6006).  This code, in turn, subscribes to the same criteria as the schedular provisions used to rate other diseases of the eye. 38 C.F.R. § 4.84a, DCs 6000-6009.  Accordingly, consideration of all of those particular diagnostic codes is potentially warranted in this case. Id.  Further, in light of the Veteran's concurrent diagnoses of post-operative cataracts in the right eye and pre-operative cataracts in the left eye, the codes pertaining to these conditions (DC 6028) must also be considered here. 38 C.F.R. § 4.84a, DC 6028.  

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses. 38 C.F.R. § 4.75 (2008).

Turning to the medical evidence, a February 2007 VA treatment record indicated that the Veteran's corrected left eye visual acuity was 20/70 "up to and including" 20/190; his right eye was 6/200 "up to and including" 20/200.  

An April 2008 VA eye examination report indicated complaints of severe diabetic eye disease, with no recent improvement.  Physical examination revealed best corrected visual acuity at distance and near in the right eye as 20/70, and in the left eye as 20/400.  His confrontation to visual fields was grossly normal, as were his extraocular movements.  His slit lamp examination revealed a well centered intraocular lens in the right eye; he had 1 to 2+ nuclear sclerosing cataract in the left eye.  The pertinent diagnosis was proliferative diabetic retinopathy in the left eye that had been partially treated with panretinal photocoagulation, and severe nonproliferative diabetic retinopathy in the right eye, as well as severe clinically significant diabetic macular edema in both eyes.  The examiner clarified that the Veteran did not have macular degenerative, but rather severe diabetic macular edema.  The examiner also noted that the Veteran's vision was unlikely to improve.  

A May 2008 ophthalmology screening note shows visual acuity in the right eye (without correction) of 20/100, and in the left eye of 20/CF5 (finger counting at 5 feet, without correction); pinhole testing (or, PH) revealed visual acuity of 20/80-2 in the right eye, but no specific acuity findings with respect to the left eye.

An April 2009 VA eye consult note reflects that the Veteran's visual acuity in the left eye (uncorrected) was 20/200 and 20/100 in the right eye.  The assessment was visually impaired in the right eye, and legally blind left eye.  

A May 2009 VA eye consult note reflects that the Veteran's visual acuity in the left eye (uncorrected) was 20/400, and 20/200 in the right eye. 

A December 2009 VA ophthalmology screening note reflected visual acuity of 20/200 in the right eye, and 20/400 in the left eye.  

A March 2010 VA eye examination revealed complaints of worsening vision, to include treatment with lasers, and cataract surgery in the right eye.  He reported that his activities of daily living and occupation had been significantly affected by his visual loss and that he was only able to see "a little bit."  He had to stop driving; he cannot read; and his TV vision is poor.  He reported that Dr. Morse (VA) told him that he was legally blind.  Ocular examination revealed uncorrected vision at distance in the right eye of 20/200, and 20/400 in the left eye.  His best corrected visual acuity at distance and near in the right eye was 20/200, and 20/400 in the left eye.  Slit lamp examination was normal, with a well-centered intraocular lens in the right eye.  After dilation, he was found to have a pale optic nerve in the right eye, chronic diabetic macular edema, and severe nonproliferative diabetic retinopathy.  In the left eye, he was found to have proliferative diabetic retinopathy and multiple panretinal photocoagulation scars.  The examiner concluded that the Veteran's diabetes was the "root cause of all of his eye problems).  In addition, the Veteran developed a cataract in his right eye that required surgery.  He also had multiple laser treatments for diabetic macular edema and proliferative diabetic retinopathy.  He had profound visual loss in his left eye, greater than in the right eye.  The examiner noted that such visual loss was all directly attributed to his diabetes, and that it was much worse than that visual loss on his last two VA examinations in 2005 and 2008.  Despite the treatment, the examiner stated that the Veteran's diabetic retinopathy condition had worsened. 

A October 2010 "Confirmation of Legal Blindness" form (VA) indicated that best corrected vision in the right eye was 20/200, and 20/400 in the left eye; visual field was 160 degrees; and the pertinent diagnosis was proliferative diabetic retinopathy and diabetic macular edema, both eyes.  The physician certified that the Veteran was legally blind in both eyes.  

A March 2011 VA eye examination reflects that the Veteran reported no change in visual acuity, although he did experience blurriness of vision.  He stated that he was unable to drive and could not see well enough "to do anything anymore."  The examination report noted that visual field testing had not been performed during prior VA examinations; the examiner stated that the Veteran's visual field was not done because his vision was not adequate to do a visual filed.  The claims file was not available to the examiner for review in conjunction with his examination of the Veteran.  Objective examination revealed that the Veteran's uncorrected and best corrected visual acuity at distance and near in the right eye and left eye was 20/300; his confrontation to visual field was constricted.  His slit lamp examination showed a well-centered intraocular lens in the right eye and sclerosing cataract in the left eye.  Following dilation, he was found to ischemic-appearing retina with edema in both maculae consistent with diabetic retinopathy.  The impression was severe diabetic retinopathy rendering his vision in both eyes 20/300.  It was further noted that he underwent cataract surgery in the right eye related to cataract that was induced by his diabetes (with good outcome).  He continued to experienced diabetic-induced cataract in the left eye.  The Veteran's Goldman visual field tests were completed, as requested, and they showed a significant and constricted peripheral vision; however, the examiner noted that such tests were not good for someone with 20/300 vision.  Overall, the examiner stated that the Veteran had "profound" visual loss in both eye directed related to his diabetes.  

A July 2012 VA eye examination reflects that the Veteran's current diagnoses included diabetic macular edema, diabetic retinopathy, and cataract.  Objective examination revealed that uncorrected visual acuity in the right eye was 10/200, and 10/200 in the left eye; uncorrected near visual acuity was 20/200 in the right eye, and 10/200 in the left eye; corrected distance visual acuity was 10/200 in the right eye and 10/200 in the left eye; and corrected near visual acuity was 20/200 in the right eye, and 20/200 in the left eye.  The Veteran was noted not to have anatomical loss of either eye, or vision limited to no more than light perception in either eye.  The Veteran was able to recognize test letters at 1 foot or closer.  He was able to perceive objects, hand movements,, and count fingers at 3 feet.  He was noted to have visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss (i.e., USA statutory blindness with bilateral visual acuity of 20/200 or less).  Slit lamp testing was normal with the exception of a right intraocular lens and left cataract.  Internal eye examination was abnormal to the extent that it revealed a pale right optic disc, right and left edema, right and left attenuated vessels, and scattered "DBH" in the right eye and PRP scars in the left eye.  Field testing was performed and showed severe constriction; the examiner noted that it was difficult to do accurate testing with such poor acuity.  The Veteran was noted to have legal (statutory) blindness (i.e., visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  Additional eye conditions included pre-operative cataract in the left eye and post-operative cataract in the right eye, with intraocular lens.  There was no evidence of aphakia.  The examiner noted that the left eye cataract "may have a minimal effects on the Veteran's decreased acuity, although the vast majority of his visual loss is due to diabetic retinopathy and diabetic macular edema."  The examiner noted no incapacitating episodes in the last 12 months.  

The examiner summarized that the Veteran had severe vision loss at the 20/400 level in both eyes at distance and severe constriction of his visual fields directly due to his diabetic retinopathy and diabetic macular edema and ischemia.  Successful cataract surgery in the right eye was noted; the left eye had current diabetic-induced cataract.  The examiner further noted that the visual field examination in 2011 likewise showed severe constriction as evidenced upon current VA examination.  There was less than a 20 degree field in both eyes.  

Based on the above, the Board finds that further clarification is needed as to specific visual acuity/visual field findings noted upon various examinations dated between 2007 and 2011.  Specifically, a February 2007 VA treatment record indicated that the Veteran's corrected left eye visual acuity was 20/70 "up to and including" 20/190; his right eye was 6/200 "up to and including" 20/200.  As noted above, the schedule of ratings for the eye, 38 C.F.R. § 4.84a, does not specifically provide for visual acuity (or Snellen indices) of 6/200 or 20/190 (although acuity of 5/200 and 20/200 are contemplated in the rating schedule); upon remand, the examiner should attempt to interpret such findings in light of the rating schedule for impairment of central visual acuity, i.e., 38 C.F.R. § 4.84a, DCs 6061-6069.  Furthermore, it is unclear what the examiner meant when he stated that the acuity was 20/70 and 6/200 "up to and including" 20/190 and 20/200. (Emphasis added).  This, too , should be clarified upon remand.  

Further, the Board notes that multiple visual acuity findings noted on examination in April 2008, March 2010, October 2010, and March 2011 reflect visual acuity of 20/400 and 20/300.  Again, as the schedule of ratings for the eye does not specifically provide for visual acuity (or Snellen indices) of 20/400 and/or 20/300, upon remand, the examiner should attempt to interpret such findings in light of the rating schedule for impairment of central visual acuity, i.e., 38 C.F.R. § 4.84a, DCs 6061-6069. 

Lastly, the Board notes that the most recent rating decision in February 2013 determined that a 100 percent evaluation was warranted based, in part, on impaired field of vision. See 38 C.F.R. § 4.84a, DC 6080.  The Veteran's field vision was tested upon VA examination in March 2011; however, the examiner failed to interpret the findings contained in the Goldmann Perimeter chart.  As the Veteran's eye impairment is currently evaluated under a Diagnostic Code which specially contemplates field vision, the Board finds that the March 2011 Goldmann Perimeter findings are pertinent to the current claim.  Therefore, the March 2011 field vision test should be interpreted by an appropriate VA examiner upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Request a clarification/addendum opinion from a VA (eye) examiner regarding the nature and severity of the Veteran's severe proliferative diabetic retinopathy with macular degeneration and cataract of the left eye, and aphakia with intraocular lens of the right eye.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

a. The examiner should review the February 2007 VA outpatient treatment record reflecting corrected left eye visual acuity was 20/70 "up to and including" 20/190; his right eye was 6/200 "up to and including" 20/200.  The examiner is advised that the schedule of ratings for the eye, 38 C.F.R. § 4.84a, does not specifically provide for visual acuity (or Snellen indices) of 6/200 or 20/190 (although various visual acuities, such as 5/200 and 20/200, are contemplated in the rating schedule). See DCs 6061 to 6079. 

To the extent possible, the examiner should interpret the February 2007 findings in terms of the applicable rating schedule for impairment of central visual acuity, and specifically, 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6069 (2008).  For example, if visual acuity of 20/190 is accurately approximated by visual acuity of 20/200, as found in the Ratings for Central Visual Acuity Impairment (Table V) and corresponding Diagnostic Codes, then the examiner should so state.  

b. The VA examiner should also clarify the meaning of the February 2007 examiner's findings that visual acuity was 20/70 and 6/200 "up to and including" 20/190 and 20/200, respectively.

c. The examiner should also review the multiple visual acuity findings noted on examinations in April 2008, March 2010, October 2010, and March 2011, which reflect visual acuity of 20/400 and 20/300.  To the extent possible, the examiner must interpret these findings in terms of the applicable rating schedule for impairment of central visual acuity, and specifically, 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6069 (2008).  

d. Lastly, the examiner to interpret any graphical representations of visual field testing, to include the March 2011 charts.  The results of such testing should be reported in terms of the applicable rating criteria for field vision.38 C.F.R. § 4.84a, Diagnostic Code 6080.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.  The addendum must report the extent of the remaining visual field in each of the eight 45 degree principal meridians. 

e. If it is not possible or feasible to make these distinct findings, then the examiner should expressly indicate this and provide explanation.

2. Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


